    Case 1:20-cv-00638-JPW-PT Document 13 Filed 10/06/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONNETTE JEAN SHANNON,      :                Civil No. 1:20-CV-00638
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
NURSING SUPERVISOR, LEBANON :
COUNTY PRISON,              :
                            :
         Defendant.                          Judge Jennifer P. Wilson

                                    ORDER

    AND NOW, this 6th day of October, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:
    1.    Plaintiff’s motions to proceed in forma pauperis (Docs.
          2,7) are granted.

    2.    The complaint (Doc. 1) is deemed filed.

    3.    The Clerk of Court is directed to send a copy of this Order
          to the Superintendent/Warden of the institution wherein
          Plaintiff is presently confined, SCI-Muncy.
    4.    Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
          Superintendent/Warden, or other appropriate official at
          Plaintiff’s place of confinement is directed to deduct an
          initial partial filing fee of 20% of the greater of:

          (A)   the average monthly deposits in the inmate’s prison
                account for the past six months, or
          (B)   the average monthly balance in the inmate’s prison
                account for the past six months.
    5.    The initial partial filing fee shall be forwarded to the Clerk
          of the United States District Court for the Middle District
          of Pennsylvania, P.O. Box 1148, Scranton, Pennsylvania,
Case 1:20-cv-00638-JPW-PT Document 13 Filed 10/06/20 Page 2 of 2




      18501-1148, to be credited to the above-captioned docket
      number. In each succeeding month, when the amount in
      the Plaintiff’s inmate prison account exceeds $10.00, the
      Superintendent/Warden, or other appropriate official,
      shall forward payments to the Clerk of Court equaling
      20% of the preceding month’s income credited to
      Plaintiff’s prison account until the $350.00 fee is paid.
      Each payment shall reference the above-captioned docket
      number.
6.    Plaintiff’s complaint (Doc. 1) is dismissed without
      prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28
      U.S.C. § 1915A.
7.    Within twenty-one (21) days from the date of this Order,
      Plaintiff may file an amended complaint as to her
      conditions of confinement at the Lebanon County Prison
      after she broke her leg.
8.    The amended complaint shall bear the same case number
      presently assigned to this action, shall be labelled as the
      “Amended Complaint,” and shall be direct, concise, and
      shall stand alone without any reference to any document
      filed in this matter. See Fed. R. Civ. P. 8(d).
9.    Should Plaintiff fail to file a timely amended complaint,
      the court will dismiss Plaintiff’s complaint pursuant to 28
      U.S.C. § 1915(e)(2)(B)(ii) and direct the Clerk of Court to
      close the case.
10.   The Clerk of Court shall forward to Plaintiff two (2) copies
      of this Court’s prisoner civil-rights complaint form which
      Plaintiff shall use in preparing his amended complaint.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania




                                   2
